83 F.3d 417
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrew YOUNG, Jr., Plaintiff--Appellant,v.ALLIED SIGNAL TECHNICAL SERVICES CORPORATION, a/k/a BendixField Engineering Corporation, Defendant--Appellee.
No. 95-3164.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996.

Andrew Young, Jr., Appellant Pro Se.  Stanley Mazaroff, VENABLE, BAETJER & HOWARD, Baltimore, Maryland;  Patricia Gillis Cousins, VENABLE, BAETJER & HOWARD, Rockville, Maryland, for Appellee.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendant in the Appellant's employment discrimination suit.   We have reviewed the record and the district court's opinion, and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Young v. Allied Signal Technical Serv.  Corp., No. CA-94-3634-AW (D.Md. Dec. 1, 1995).   We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.